Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 30, 2014

                                      No. 04-14-00146-CV

                           IN THE INTEREST OF A.L.A., a Child

                   From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2000EM502104
                          Honorable Eric Rodriguez, Judge Presiding

                                            ORDER

      In accordance with the court’s opinion of this date, the motion for leave to file late notice
of appeal is DENIED AS MOOT and this appeal is DISMISSED FOR WANT OF
JURISDICTION.

        We order that appellant Susan Idalia Anderson Costner pay all costs incurred because of
this appeal.

       It is so ORDERED on April 30, 2014.


                                                 _____________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2014.

                                                 _____________________________
                                                 Keith E. Hottle, Clerk